92 F.3d 1180
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Willie James MURPHY, Jr., a/k/a Jerry Robinson, Petitioner.
No. 96-549.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 25, 1996.Decided:  August 12, 1996.

On Petition for Writ of Mandamus.  (CR-91-277-2)
Willie James Murphy, Jr., Petitioner Pro Se.
MANDAMUS DENIED.
Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Willie James Murphy filed this petition for a writ of mandamus asking the court to compel the district court to grant his Motion to Have the DEA/Government Reveal the Procedures Used in Testing Substances Seized from Defendant and Supply Sample for Chemical Analysis.  However, mandamus is not a substitute for appeal.   In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  Murphy could have challenged the district court's order by way of an appeal.  Therefore, although we grant leave to proceed in forma pauperis, we deny the petition for writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED